DETAILED ACTION
	This is the first office action on the merits for 16/482,570, which is a national stage entry of PCT/EP2018/052028, filed 1/29/2018, which claims priority to European application EP17153943.0, filed 1/31/2017.
	Claims 16-30 are pending in the application; Claim 30 is withdrawn from consideration.
	Claims 16-29 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Additional Prior art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following prior art references, which are not currently applied in current grounds of rejection.
Fukumine, et al. (U.S. Patent Application Publication 2015/0050554 A1)
Oh, et al. (U.S. Patent Application Publication 2007/0264570 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite formulae that incorporate the term “Mn.” It is unclear whether this “Mn” refers to the Mn recited in Claim 16, or a different value.
For the purposes of examination, the ratio range in Claim 19 will be interpreted to include 0.012-0.3 and the ratio range in Claim 20 will be interpreted to include below 0.30.
Claim 25 recites “the liquid suspension of Claim 24 which dry weight is equal to from 0.1 to 60 wt% of the weight of the liquid dispersion.” This limitation is indefinite, because the limitation “which dry weight” is unclear. Specifically, because the claim is to a liquid suspension, it is unclear what is referred to by “dry weight.” The Examiner recommends amending the limitation to recite “The liquid suspension of Claim 24, wherein solid content of the liquid dispersion is 0.1 to 60 wt% of the weight of the liquid dispersion.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 19-20 do not necessarily further limit Claim 16. 
For example, using a value for Mn = 200 (which is within the range recited by Claim 16), -0.0002Mn+2.6 = 2.56 (per Claim 19), which is outside the ratio range recited in Claim 16.
Similarly, using a value for Mn = 200 (which is within the range recited by Claim 16), -0.0012Mn+10.6 = 10.36 (per Claim 19), which is also outside of the range recited in Claim 16.
Similarly, using a value for Mn = 200 (which is within the range recited by Claim 16), -0.0004Mn+5.6 = 5.52 (per Claim 20), which is also outside of the range recited in Claim 16.
Additionally, the end points of 0.3 recited in Claims 19-20 are outside of the range recited in Claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20, 22, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima, et al. (U.S. Patent Application Publication 2015/0118551 A1) in view of Ryu, et al. (U.S. Patent Application Publication 2007/0264568 A1) and Hosokawa, et al. (U.S. Patent Application Publication 2003/0118904 A1).
In reference to Claims 16-18, Oshima teaches a composition (paragraphs [0058]-[0060]).
The composition of Oshima comprises a polyalkylene glycol component having a number average molecular mass, Mn, lower than 9000 g/mol (i.e. 200, paragraph [0059]) and consisting of polyethylene glycol (paragraph [0059]).
This disclosure further teaches the limitations of Claim 18, wherein the polyalkylene glycol component is a polyethylene glycol.
 	The composition of Oshima comprises a positive electrode material, LiNi1/3Co1/3Mn1/3O2 (paragraph [0058]).
	The composition of Oshima comprises a conductive component, acetylene black (paragraph [0058]).
	The composition of Oshima does not comprise an at least partially hydrolysed polyvinyl acetate component having an hydrolysation degree of at least 5%, per Claim 16.
	However, Oshima teaches that the cathode of his invention comprises polyvinylidene fluoride (PVDF) as a binder (paragraph [0059]).

Ryu further teaches a series of hydrolyzed polyvinyl acetate (paragraph [0024]) polymers having a degree of saponification (i.e. hydrolysis) of 90% or higher (paragraph [0023]). Ryu teaches that these binder materials have improved characteristics, relative to PVDF, because the hydrolyzed polyvinyl acetate of his invention does not undergo a significant volume change upon charge/discharge cycling (paragraph [0017]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the PVDF binder material in the cathode of Oshima with a hydrolyzed polyvinyl acetate (paragraph [0024]) polymer having a degree of saponification (i.e. hydrolysis) of 90% or higher, as taught by Ryu, because of the improved characteristics that Ryu teaches are demonstrated by the polymers of his invention.
Replacing the PVDF binder material in the cathode of Oshima with a hydrolyzed polyvinyl acetate (paragraph [0024]) polymer having a degree of saponification (i.e. hydrolysis) of 90% or higher, as taught by Ryu, teaches the limitations of Claim 16, wherein the composition comprises an at least partially hydrolysed polyvinyl acetate component having an hydrolysation degree of at least 5%.
This disclosure further teaches the limitations of Claim 17, wherein the at least partially hydrolysed polyvinyl acetate component has an hydrolysation degree of from 40 to 99%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 40-99% overlaps with the taught range of 90% or higher. 
Oshima further teaches that the mass ratio of the binder to the active material is 6:88, or 0.068 (paragraph [0059]).

To solve the same problem of providing a polymeric binder for a cathode for a lithium battery, Ryu teaches that the amount of the hydrolyzed polyvinyl acetate component within an electrode may represent 1-30% by weight of the electrode material (paragraph [0031]). Ryu further teaches that, if the amount of the amount of the hydrolyzed polyvinyl acetate binder material within the electrode is too low, it is difficult to achieve desired addition effects, and that, if the amount of the amount of the hydrolyzed polyvinyl acetate binder material within the electrode is too high, this undesirably leads to deterioration in characteristics and performance of the battery, due to an increased resistance of the electrode (paragraph [0031]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the hydrolyzed polyvinyl acetate binder material in the composition of modified Oshima in an amount of 1-30 mass%, relative to the electrode composition, per the teachings of Ryu. This results in the composition having a mass ratio of the binder to the active material is in the range of 1:88 = 0.011 to 30:88 = 0.34.
This disclosure teaches the limitations of Claim 16, wherein the mass ratio of the at least partially hydrolysed polyvinyl acetate component and the positive or negative electrode active component equals at least 0.12 and at most 0.30.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.12-0.3 lies within the taught range of 0.011-0.34.
Oshima is silent regarding the amount of polyethylene glycol in the composition.
Therefore, Oshima does not teach that the mass ratio between the polyalkylene glycol component and the positive or negative electrode active component equals at least 0.012 and at most 0.10.
To solve the same problem of providing binder materials for cathodes for non-aqueous lithium ion batteries, wherein the binder comprises a polyvinyl alcohol component (paragraph [0036], which is the 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the polyethylene glycol component of Oshima into the electrode composition of modified Oshima at 3 wt% or less, based on the teachings of Hosokawa that this is a suitable level at which to incorporate a polyethylene glycol into an electrode composition for a cathode for a lithium battery.
Incorporating the polyethylene glycol component of Oshima into the electrode composition of modified Oshima at 3 wt% or less of the total electrode composition teaches the limitations of Claim 16, wherein the mass ratio between the polyalkylene glycol component and the positive or negative electrode active component equals at least 0.012 and at most 0.10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.012 and at most 0.10 overlaps with the taught range of 3/88 = 0.034 or less. 
This disclosure teaches the limitations of Claim 19, wherein the mass ratio between the polyalkylene glycol component and the positive electrode active component equal 0.012-0.3. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.012-0.3 overlaps with the taught range of 3/88 = 0.034 or less. 
This disclosure teaches the limitations of Claim 20, wherein the mass ratio between the polyalkylene glycol component and the positive electrode active component equal 0.3 or less. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.3 or less overlaps with the taught range of 3/88 = 0.034 or less. 
	In reference to Claim 22, Oshima teaches that the composition of his invention comprises 6 parts conductive material (i.e. acetylene black) and 88 parts active material. Therefore, the weight% of 
	In reference to Claim 26, Oshima teaches a film having a composition according to claim 16 (corresponding to the air-dried sample described in Oshima, paragraph [0059]).
	In reference to Claim 27, Oshima does not teach that the film of his invention comprises cracks. Further, because the film of Claim 27 has the composition recited in Claim 26, it is the Examiner’s position that the film of modified Oshima as applied to Claim 26 has the properties (i.e. the crack-free nature and intrinsic flexibility) recited in Claim 27.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Alternatively, Oshima teaches that the composition of his invention is formulated to prevent cracks in the resulting film (paragraph [0041]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to form the composition of modified Oshima such that the electrode film formed from the composition is crack-free.
	In reference to Claim 28, Oshima teaches an electrode comprising the film according to claim 26 (paragraphs [0058]-[0059]).
In reference to Claim 29, Oshima teaches a battery comprising the electrode according to claim 28 (paragraphs [0062]-[0063]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, et al. (U.S. Patent Application Publication 2015/0118551 A1) in view of Ryu, et al. (U.S. Patent Application Publication 2007/0264568 A1) and Hosokawa, et al. (U.S. Patent Application Publication 2003/0118904 A1), as applied to Claim 16, and further in view of Takami, et al. (U.S. Patent Application Publication 2006/0068272 A1). 
In reference to Claim 21, modified Oshima as applied to Claim 16 is silent regarding the average diameter of the LiNi1/3Co1/3Mn1/3O2 particles.
Therefore, modified Oshima does not teach the limitations of Claim 21.
To solve the same problem of providing LiNi1/3Co1/3Mn1/3O2 for cathodes for lithium secondary batteries, Takami teaches a LiNi1/3Co1/3Mn1/3O2 material having an average particle diameter of 1 micron (paragraph [0158]).
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using LiNi1/3Co1/3Mn1/3O2 having an average diameter of 1 micron, as taught by Takami, as the LiNi1/3Co1/3Mn1/3O2 material in the composition of modified Oshima, because Takami teaches that this is a suitably-sized form of LiNi1/3Co1/3Mn1/3O2 for a cathode active material in a lithium ion battery.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used LiNi1/3Co1/3Mn1/3O2 having an average diameter of 1 micron, as taught by Takami, as the LiNi1/3Co1/3Mn1/3O2 material in the composition of modified Oshima, because Takami teaches that this is a suitably-sized form of LiNi1/3Co1/3Mn1/3O2 for a cathode active material in a lithium ion battery.
Using LiNi1/3Co1/3Mn1/3O2 having an average diameter of 1 micron, as taught by Takami, as the LiNi1/3Co1/3Mn1/3O2 material in the composition of modified Oshima, teaches the limitations of Claim 21, wherein the positive electrode active component consists of particles having an average size inferior to 10 microns.
It is noted that the limitation “as measured by laser diffraction granulometry” is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, et al. (U.S. Patent Application Publication 2015/0118551 A1) in view of Ryu, et al. (U.S. Patent Application Publication 2007/0264568 A1) and Hosokawa, et al. (U.S. Patent Application Publication 2003/0118904 A1), as applied to Claim 16, and further as evidenced by Igaki, et al. (U.S. Patent Application Publication 2005/0048367 A1). 
In reference to Claim 23, modified Oshima does not teach that the composition necessarily comprises a dispersant for dispersing the conductive component, acetylene black.
However, Oshima teaches that polybutadiene is one of several materials suitable for inclusion in the cathode composition of his invention (paragraph [0042]).
To solve the same problem of providing a composition for a cathode for a lithium battery, evidentiary reference Igaki teaches that polybutadiene is an effective dispersant material for acetylene black (paragraph [0128]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included polybutadiene in the cathode composition of modified Oshima, because Oshima teaches that this is a material suitable for inclusion into the cathode composition.
Including polybutadiene in the cathode composition of modified Oshima teaches the limitations of Claim 23, wherein the composition further comprises a dispersant for dispersing the conductive component.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, et al. (U.S. Patent Application Publication 2015/0118551 A1) in view of Ryu, et al. (U.S. Patent Application Publication 2007/0264568 A1) and Hosokawa, et al. (U.S. Patent Application Publication 2003/0118904 A1), as applied to Claim 16, and further in view of Jiang, et al. (U.S. Patent Application Publication 2014/0186694 A1). 
In reference to Claims 24-25, modified Oshima is silent regarding the solvent used in the composition of his cathode slurry.
	To solve the same problem of providing a cathode slurry comprising LiNi1/3Co1/3Mn1/3O2 (paragraph [0049]), a polymeric binder (paragraphs [0054]-[0055]), and a polyethylene oxide (paragraph [0057]), Jiang teaches that forming the slurry using a combination of water and propanol as the suspension liquid provides the benefit of decreasing particle agglomeration in the slurry and increasing the effectiveness of the resulting cathode (paragraph [0066]).
	Jiang further teaches that the amount of total liquid in the slurry is 10-60% by weight, relative to the total weight of the slurry, depending on the desired viscosity of the slurry (paragraph [0069]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a mixture of water and propanol as the liquid in the slurry of the composition of modified Oshima, and to incorporate the water and propanol at 10-60% by weight of the total slurry, because Jiang teaches that forming a cathode slurry using a combination of water and propanol as the suspension liquid provides the benefit of decreasing particle agglomeration in the slurry and increasing the effectiveness of the resulting cathode (paragraph [0066]), and that using 10-60% by weight of liquid in the slurry is useful in obtaining the desired viscosity of the slurry.
 	Using a mixture of water and propanol as the liquid in the slurry of the composition of modified Oshima, as taught by Jiang, teaches the limitations of Claim 24, of a liquid suspension comprising the composition according to Claim 16 and one or more solvents including water and propanol. 
Using 10-60% by weight of the mixture of water and propanol in the slurry teaches the limitations of Claim 25, wherein the dry weight of the slurry is equal to from 0.1 to 60 wt% of the weight of the liquid dispersion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.1-60 wt% overlaps with the taught range of 40-90% by weight solids in the slurry, as taught by Jiang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7-10 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721